Exhibit FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ESSEX PORTFOLIO, L.P. Dated as of December 23, 2009 This First Amendment, dated as of the date shown above (this “Amendment”), to the Second Amended and Restated Agreement of Limited Partnership of Essex Portfolio, L.P., dated as of May 27, 2009, (as amended, the "Partnership Agreement” or “Agreement"), is executed by Essex Property Trust, Inc., a Maryland corporation (the "General Partner"), as the General Partner and as attorney-in-fact for all Limited Partners of Essex Portfolio, L.P., a California limited partnership (the "Partnership"). RECITALS WHEREAS, the Partnership was formed pursuant to the Partnership Agreement; WHEREAS, the Partnership has issued Series Z Incentive Units and Series Z-1 Incentive Units and such units automatically convert into common units of the Partnership upon the occurrence of certain triggering events as set forth in the Partnership Agreement; WHEREAS, the Partnership desires to amend the Partnership Agreement to provide that the Compensation Committee of the Board of Directors of the General Partner may set a different date, than is now provided in the Partnership Agreement, for the conversion of Series Z and Series Z-1 Incentive Units into common units of the Partnership and, when such a different date is set, the Compensation Committee may also change the conversion ratio of incentive units and impose restrictions on the exchange and sale of common units and shares of common stock ultimately issued in connection with these incentive units, provided that the holder of such incentive units consents to such changes and restrictions; WHEREAS, the Partnership also desires to make certain clarifying changes to the definition of“Series Z-1 Trigger Event”, which definition defines the events that trigger the conversion of Series Z-1 Incentive Units into common units of the Partnership; WHEREAS, the Partnership desires to amend the Partnership Agreement to allow for the transfer of Series Z and Series Z-1 Incentive Units to certain trusts; and WHEREAS, the Partnership desires to amend the provisions in the Partnership Agreement relating to LTIP Units to provide that Common Units, which are issued upon the conversion of LTIP Units, may be subject to restrictions as to when such Common Units may be exchanged or converted into shares of Common Stock. NOW THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the parties hereto, intending legally to be bound, hereby amend the Partnership Agreement as follows: 1.
